DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite “the unlocking mechanism” however said claims depend from claim 17 rather than claim 18 where “an unlocking mechanism” is recited. For the purpose of examination, Examiner is interpreting claims 19 and 20 as depending from claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 13-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAR TV; Volkswagen E-smart Connect; YouTube; 14 July 2015; downloaded from https://www.youtube.com/watch?v=-9VulKSy5uw. (hereinafter Volkswagen). Citations are taken from Applicant’s submitted version with the IDS filed September 1, 2020, as well as from screenshots of the “Youtube” video at the link above, accessed on December 2, 2022.

    PNG
    media_image1.png
    875
    1034
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    986
    1061
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    846
    1228
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    885
    666
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    653
    884
    media_image5.png
    Greyscale

Regarding claim 1, Volkswagen discloses a gripper device for an object, the gripper device comprising: a housing having an internal contour, wherein the internal contour is a negative contour adapted to at least part of a contour of the object [see screenshot 2 and Youtube video, the gripper is adapted to fit charging plug handle].  
Regarding claim 2, Volkswagen discloses wherein the object is a charger plug for a transportation vehicle [screenshot 2 and Youtube video].  
Regarding claim 3, Volkswagen discloses wherein the internal contour of the housing is adapted to a contour of a handle region of the charger plug [screenshot 3 and Youtube video].
Regarding claim 4, Volkswagen discloses the gripper device further comprising a locking mechanism which fixes the charger plug in the housing [screenshot 4 and Youtube video].
Regarding claim 5, Volkswagen discloses wherein the locking mechanism engages in a handle recess of the charger plug [screenshot 2 and Youtube video].
Regarding claim 6, Volkswagen discloses wherein the locking mechanism comprises an adjustable stud for introduction into a cavity of the handle region [screenshot 3, Examiner is interpreting the pads clamp onto each other within the cavity as adjustable studs].
Regarding claim 10, Volkswagen discloses wherein the housing comprises a stationary post, wherein the contour of the stationary post is adapted to a contour of a cavity of a handle region of the charger plug [screengrab 5 and Youtube video].
Regarding claim 13, Volkswagen discloses wherein the charging robot comprises the gripper device of claim 2 for a charger plug [screengrab 2 and Youtube video].
Regarding claim 14, Volkswagen discloses wherein the internal contour of the housing is adapted to a contour of a handle region of the charger plug [screenshot 3 and Youtube video].
Regarding claim 15, Volkswagen discloses wherein the gripper device has a locking mechanism which fixes the charger plug in the housing [screenshot 4 and Youtube video].
Regarding claim 16, Volkswagen discloses wherein the locking mechanism engages in a handle recess of the charger plug [screenshot 2 and Youtube video].
Regarding claim 17, Volkswagen discloses wherein the locking mechanism has an adjustable stud for introduction into a cavity of the handle region [screenshot 3, Examiner is interpreting the pads clamp onto each other within the cavity as adjustable studs].
Regarding claim 21, Volkswagen discloses wherein the housing has a stationary post, wherein the contour of the stationary post is adapted to a contour of a cavity of a handle region of the charger plug  [screengrab 5 and Youtube video].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CAR TV; Volkswagen E-smart Connect; YouTube; 14 July 2015; downloaded from https://www.youtube.com/watch?v=-9VulKSy5uw. (hereinafter Volkswagen) in view of Dyer et al. US PGPUB 2012/0043935. The Volkswagen citations are taken from Applicant’s submitted version with the IDS filed September 1, 2020, as well as from screenshots of the “Youtube” video at the link above, accessed on December 2, 2022.
Regarding claim 7, Volkswagen discloses wherein the gripper device comprises an unlocking mechanism [screenshot 4 and Youtube video].
Volkswagen does not explicitly disclose wherein the gripper device comprises an unlocking mechanism for a securing element of the charging plug.
However, Dyer discloses a robotic gripping device for a vehicle charger [par. 36; fig. 1a, the connector 42 may be robotically operated by arm with actuators] wherein the gripper device comprises an unlocking mechanism for a securing element of the charging plug [fig. 1a; pars. 36 & 43; connector 42 has protrusions 44 which comprise a locking/unlocking mechanism which can be actuated by actuators of the robotic arm].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Volkswagen to further include wherein the gripper device comprises an unlocking mechanism for a securing element of the charging plug for the purpose of automating the process of connecting the vehicle to a charging device, as taught by Dyer (par. 36).
Regarding claim 8, Volkswagen does not explicitly disclose wherein the unlocking mechanism comprises a spring mechanism for activating the securing element.
However, Dyer as applied in claim 7 discloses wherein the unlocking mechanism comprises a spring mechanism for activating the securing element [par. 28, the protrusions 44 are spring loaded].
Regarding claim 9, Volkswagen discloses wherein the unlocking mechanism comprises an actuator [screenshot 4 and Youtube video].
Volkswagen does not explicitly disclose the unlocking mechanism activates the securing element.
However, Dyer as applied in claim 7 discloses wherein the unlocking mechanism activates the securing element  [fig. 1a; pars. 36 & 43; connector 42 has protrusions 44 which comprise a locking/unlocking mechanism which can be actuated by actuators of the robotic arm].
Regarding claim 11, Volkswagen does not explicitly disclose the gripper device further comprising a lever for activating a securing element of the charger plug.
However, Dyer as applied in claim 7 discloses wherein the unlocking mechanism activates the securing element  [fig. 1a; pars. 28, 36 & 43; connector 42 has protrusions 44 which comprise a locking/unlocking mechanism which can be actuated by actuators (which act as levers on the spring loaded protrusions 44) of the robotic arm].
Regarding claim 18, Volkswagen discloses wherein the gripper device has an unlocking mechanism [screenshot 4 and Youtube video].
Volkswagen does not explicitly disclose a securing element of the charger plug.
However, Dyer discloses a robotic gripping device for a vehicle charger [par. 36; fig. 1a, the connector 42 may be robotically operated by arm with actuators] wherein the gripper device comprises an unlocking mechanism for a securing element of the charging plug [fig. 1a; pars. 36 & 43; connector 42 has protrusions 44 which comprise a locking/unlocking mechanism which can be actuated by actuators of the robotic arm].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Volkswagen to further include wherein the gripper device comprises an unlocking mechanism for a securing element of the charging plug for the purpose of automating the process of connecting the vehicle to a charging device, as taught by Dyer (par. 36).
Regarding claim 19, Volkswagen does not explicitly disclose wherein the unlocking mechanism comprises a spring mechanism for activating the securing element.
However, Dyer as applied in claim 18 discloses wherein the unlocking mechanism comprises a spring mechanism for activating the securing element [par. 28, the protrusions 44 are spring loaded].
Regarding claim 20, Volkswagen discloses wherein the unlocking mechanism comprises an actuator [screenshot 4 and Youtube video].
Volkswagen does not explicitly disclose the unlocking mechanism activates the securing element.
However, Dyer as applied in claim 18 discloses wherein the unlocking mechanism activates the securing element  [fig. 1a; pars. 36 & 43; connector 42 has protrusions 44 which comprise a locking/unlocking mechanism which can be actuated by actuators of the robotic arm].
Regarding claim 22, Volkswagen does not explicitly disclose wherein the gripper device has a lever for activating a securing element of the charger plug.
However, Dyer discloses a robotic gripping device for a vehicle charger [par. 36; fig. 1a, the connector 42 may be robotically operated by arm with actuators] wherein the gripper device has a lever for activating a securing element of the charger plug  [fig. 1a; pars. 28, 36 & 43; connector 42 has protrusions 44 which comprise a locking/unlocking mechanism which can be actuated by actuators (which act as levers on the spring loaded protrusions 44) of the robotic arm].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Volkswagen to further include wherein the gripper device has a lever for activating a securing element of the charger plug for the purpose of automating the process of connecting the vehicle to a charging device, as taught by Dyer (par. 36).

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over CAR TV; Volkswagen E-smart Connect; YouTube; 14 July 2015; downloaded from https://www.youtube.com/watch?v=-9VulKSy5uw. (hereinafter Volkswagen) in view of Dyer et al. US PGPUB 2012/0043935, and further in view of Official Notice. The Volkswagen citations are taken from Applicant’s submitted version with the IDS filed September 1, 2020, as well as from screenshots of the “Youtube” video at the link above, accessed on December 2, 2022.
Regarding claims 12 and 23, Volkswagen does not explicitly disclose wherein the lever has a curvature adapted to a shape of the handle region.
However, Dyer as applied in claim 7discloses wherein the lever is adapted to a shape of the handle region [fig. 1a; pars. 28, 36 & 43; connector 42 has protrusions 44 which comprise a locking/unlocking mechanism which can be actuated by actuators (which act as levers on the spring loaded protrusions 44) of the robotic arm; the actuators act on the protrusions 44 thus are adapted to the shape of the handle].
The combination of Volkswagen and Dyer does not explicitly disclose wherein the lever has a curvature.
However, Examiner takes Official Notice that it is well known in the charging connector arts to use a curved lever or straight level depending on the shape of other parts. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Volkswagen and Dyer to further include wherein the lever has a curvature for the purpose of conforming with the curved protrusions of Dyer, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859